Citation Nr: 0730288	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION


The veteran served on active duty from March 1943 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.   


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The veteran has a diagnosis of the PTSD and credible 
supporting evidence that the claimed in-service stressors 
actually occurred.  Historical documents and his details of 
stressors are consistent with the circumstances, conditions, 
or hardships of the veteran's service.  In-service stressful 
experiences have been corroborated by service records or 
other credible, supporting evidence.


CONCLUSION OF LAW

1. The criteria for service connection for PTSD have been 
met. 38 U.S.C.A. §§ 1131, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in February 2004.  The letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

Because of the favorable decision in this appeal, granting, 
in full, the benefit requested, any failure on the part of VA 
to fully comply with VCAA is harmless error.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131 (West 2002).

Department regulations require three elements to establish 
service connection for PTSD: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming with the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV), and supported by findings on the examination 
report); (2) credible supporting evidence that the claimed 
in-service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the in- 
service stressor. 38 C.F.R. § 3.304(f) (2006). If a claimed 
in-service stressor is related to combat, service department 
evidence showing combat service or a combat citation is 
conclusive evidence of a stressor, in the absence of evidence 
to the contrary. 38 C.F.R. § 3.304(f) (2006).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran "engaged 
in combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). Participation in combat, a determination 
that is to be made on a case-by-case basis, requires the 
veteran to have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99 
(October 18, 1999).  If VA determines the veteran engaged in 
combat with the enemy and his alleged stressor is combat- 
related, then his lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that he did engage in combat, but 
that the alleged stressor is not combat related, then his lay 
testimony, in and of itself, is not sufficient to establish 
the occurrence of his alleged stressor.  Instead, the record 
must contain evidence that corroborates his testimony or 
statements.  Zarycki, 6 Vet. App. at 98.

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence which supports and does not contradict the 
veteran's testimony. Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors. See Moreau at 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Factual Background

The veteran served in the United States Navy during World War 
II.  The focus of this claim will be on the period beginning 
April 25, 1945.  Service personnel records reflect that on 
that day, the veteran reported to USNABPD San Bruno, 
California, where he underwent Tactical Training for Advanced 
Base Units.  He completed the training on June 8, 1945.  
Thereafter, he was transferred to duty outside the 
continental limits of the United States to US Naval Base 3030 
(3030), located in Nakagusuku, Ryukyu Retto, Japan.  
Historical documents reveal that Nakagusuku is located on the 
southern coast of Okinawa Island.  He was transported to 3030 
via the U.S.S. Chilton, beginning June 23, 1945.  Following 
his arrival at 3030, he was transferred to US Naval Base 3256 
(3256) located at Okinawa Jima, Ryukyu Retto, Japan, arriving 
on August 7, 1945.  By way of history, on June 21, 1945, 
organized resistance by the Japanese military came to an end 
(The Historical Encyclopedia of World War II, edited by 
Baudot, Bernard, Brugmans, Foot and Jacobsen; Greenwich 
House, New Your, 1977, p. 366).  The USS Chilton remained in 
Okinawa until August 31, 1945.  On August 12, 1945, a 
kamikaze pilot dropped a torpedo, striking and severely 
damaging the U.S.S. Pennsylvania, which was docking at 
Buckner Bay, Okinawa.  Numerous causalities were reported.  
At that time, the veteran was stationed in the immediate 
area.

Service medical records are silent for any complaints or 
findings consistent with PTSD.  VA PTSD clinic treatment 
records reveal that since at least September 2002, the 
veteran has attended PTSD group therapy and carries a 
diagnosis of PTSD.  

In an August 2004, a VA clinical psychologist reported that 
the veteran had been involved in PTSD group therapy for World 
War II veterans.  Among stressors listed by the veteran 
included witnessing "CBs get shot up", and witnessing 
suicide planes hitting ships.  

Analysis

The record does not show that the veteran engaged in combat 
with the enemy within the meaning of provisions establishing 
the combat presumption. See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The veteran's military occupational specialty 
was boatswain's mate; this by itself neither establishes nor 
precludes participation in actual combat.

It is also notable that the veteran did not receive any 
decorations or awards indicative of combat status.  Based on 
the evidence of record, the Board concludes that combat 
status has not been demonstrated in this case.  See Moreau, 
Dizoglio and Doran, all supra.

Because it has not been shown that the veteran engaged in 
combat within the meaning of the regulation, the law requires 
that stressors be corroborated by evidence other than the 
veteran's lay testimony or the diagnosis of PTSD.

In a April 2004 rating action, the RO denied service 
connection for PTSD based on a lack of evidence of 
involvement in combat operations during World War II.  Had a 
more thorough review of the service personnel records been 
undertaken, it would have been discovered that the veteran 
was stationed at two Navy Supply Depots in Okinawa in the 
summer of 1945.  While the veteran may have arrived the day 
following the end of organized resistance by the Japanese 
military, his description of seeing suicide pilots is 
consistent with credible evidence (the attack on the USS 
Pennsylvania in Buckner Bay, Okinawa) which supports and does 
not contradict the veteran's testimony.  Further, it would 
seem probable that the veteran was a witness to the carnage 
remaining after the official end of fighting on the island; 
fighting which resulted in the heaviest American toll of the 
Pacific war.  Accordingly, the Board concludes that at least 
one of the veteran's stressors has been verified.

There is also of record a current medical diagnosis of PTSD 
that has been linked to the veteran's military service and 
the stressors described by the veteran. 

Where as here there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2005); 
Gilbert, 1 Vet. App. at 53. Accordingly, the Board also finds 
that the medical evidence adequately establishes that the 
veteran has PTSD due to the verified service stressor.




ORDER

Entitlement to service connection for post-traumatic stress 
disorder is allowed.



_____________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


